EXHIBIT 32.2 CERTIFICATE OF CHIEFFINANCIAL OFFICER (PRINCIPALFINANCIAL OFFICER) PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with theAnnual Report of Higher One Holdings, Inc. (the “Company”) on Form 10-K for the period ending December 31, 2015, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Christopher Wolf, Executive Vice President and ChiefFinancial Officer of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: March 14, 2016 By: /s/ Christopher Wolf Christopher Wolf Executive Vice President and ChiefFinancial Officer (principalfinancial officer)
